Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 1 of 21               PageID #: 106




                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

  PEDRO NATIVIDAD YBARRA, III,    )               CIV. NO. 20-00167 LEK-WRP
  #A0189542,                      )
                                  )               ORDER DISMISSING FIRST
            Plaintiff,            )               AMENDED COMPLAINT AND
                                  )               ORDER TO SHOW CAUSE
            vs.                   )
                                  )
  CAROLINE MEE, et al.,           )
                                  )
            Defendants.           )
  _______________________________ )

              ORDER DISMISSING FIRST AMENDED COMPLAINT
                      AND ORDER TO SHOW CAUSE

          Before the court is pro se Plaintiff Pedro Natividad Ybarra, III’s First

  Amended Complaint (“FAC”). ECF No. 8.1 Ybarra alleges that Defendants prison

  officials2 violated his civil rights under the Eighth and Fourteenth Amendments by

  denying him adequate medical care between 2014-2016, and again in 2019 to the

  present and denying grievances regarding this alleged denial of adequate medical

  care.


          1
        Numbering and pagination used for filed documents by the Federal Judiciary’s Case
  Management/Electronic Case Files (“CM/ECF”).
          2
          Ybarra names Hawaii Department of Public Safety Corrections Health Administrator
  Dr. Caroline Mee and Director Nolan Espinda; Halawa Correctional Facility (“HCF”) Warden
  Scott Harrington, Administrators Marieta Momi`i, Tina Agaran, Gavin Takenaka, and Wesley
  Munn; HCF medical staff Dr. Deane Hatakayama, Dr. Sisar Paderes, Dr. Miriam Chang, Dr.
  Barney Toyama, Dr. John Frauens, Nurse Debra Karraker, and Nurse Practitioner Courtney
  Tanigawa in their official and individual capacities.
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 2 of 21               PageID #: 107




        For the following reasons, the FAC is DISMISSED with leave

  granted to amend claims that are dismissed without prejudice on or before

  October 5, 2020, pursuant to 28 U.S.C. §§ 1915(e) and 1915A(a). Claims

  dismissed herein with prejudice are NOT subject to amendment.

        If Ybarra elects to file an amended pleading, he is ORDERED TO SHOW

  CAUSE in writing explaining why his claims are not time-barred.

                            I. STATUTORY SCREENING

        The court is required to screen all prisoner pleadings pursuant to 28 U.S.C.

  §§ 1915(e)(2) and 1915A(a). Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 641

  (9th Cir. 2018). Claims or complaints that are frivolous, malicious, fail to state a

  claim for relief, or seek damages from defendants who are immune from suit must

  be dismissed. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en

  banc); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

        Screening under §§ 1915(e)(2) and 1915A(a) involves the same standard of

  review as that used under Federal Rule of Civil Procedure 12(b)(6). See Rosati v.

  Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per curiam) (citation omitted).

  Under Rule 12(b)(6), a complaint must “contain sufficient factual matter, accepted

  as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009) (internal quotation marks and citation omitted). A claim is


                                              2
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 3 of 21            PageID #: 108




  “plausible” when the facts alleged support a reasonable inference that the plaintiff

  is entitled to relief from a specific defendant for specific misconduct. See id.

  (citation omitted).

        Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short

  and plain statement of the claim showing that the pleader is entitled to relief,’ in

  order to ‘give the defendant fair notice of what the . . . claim is and the grounds

  upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

  (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). “Threadbare recitals of the

  elements of a cause of action, supported by mere conclusory statements, do not

  suffice.” Iqbal, 556 U.S. at 678 (citation omitted). The “mere possibility of

  misconduct,” or an “unadorned, the defendant-unlawfully-harmed-me accusation”

  falls short of meeting this plausibility standard. Id. at 678-79 (citations omitted);

  see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

        Pro se litigants’ pleadings must be liberally construed and all doubts should

  be resolved in their favor. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

  (citations omitted). The court must grant leave to amend if it appears the plaintiff

  can correct the defects in the complaint. See Lopez, 203 F.3d at 1130. When a

  claim cannot be saved by amendment, dismissal with prejudice is appropriate. See

  Sylvia Landfield Tr. v. City of Los Angeles, 729 F.3d 1189, 1196 (9th Cir. 2013).


                                             3
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 4 of 21                 PageID #: 109




                                    II. BACKGROUND

         Ybarra again asserts two separate sets of claims. The first, Counts I-VII,3

  detail incidents that allegedly occurred at HCF from April 2019 until his release on

  parole or about June 21, 2020. See FAC, ECF No. 8 at #86-92; see Notice of

  Change of Address, ECF No. 9. The second set of claims, Counts VIII-XIV, relate

  to incidents that allegedly occurred at HCF between 2014-2016. Id. at #93-99.

  A.     2019-2020 Claims: Counts I-VII

         When Ybarra reentered HCF in April 2019, he sought treatment for severe

  pain in his lower back and neck that he had experienced since an assault in

  December 2013, by an inmate at the Oahu Community Correctional Center

  (“OCCC”). Ybarra had sought treatment for his injuries and pain at HCF in 2015-

  2016, before his release on parole.

         Dr. Hatakayama examined Ybarra on June 12, July 13, and December 9,

  2019. See FAC, ECF No. 8 at #88 (Count III). Ybarra told Dr. Hatakayama that

  his private neurosurgeon, Dr. Jon Graham, needed a recent MRI4 scan to determine

  whether surgery was needed. Ybarra told Dr. Hatakayama that he was unable to



         3
         Because Ybarra stopped numbering his claims after Count III, the Court consecutively
  numbers them from I-XIV.
         4
           MRI stands for magnetic resonance imaging, which produces detailed images of organs
  and tissues. https://www.medicalnewstoday.com/articles/146309.

                                               4
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 5 of 21                PageID #: 110




  undergo an MRI, however, unless he is “knocked out with medicine by a

  professional.” Id. at #87.5 Dr. Hatakayama prescribed Ybarra pain medication, but

  Ybarra alleges that this was intended to “hide” his symptoms and cause him to

  relapse into opioid addiction. Id. at #90-93, 95-98. Dr. Hatakayama did schedule

  Ybarra for MRIs, but apparently did not authorize sedation for the procedure.

  Ybarra alleges that Nurse Karraker, who allegedly had denied him sedation before

  an MRI in 2015 or 2016, did so again in 2019. Id. at #89 (Count IV). Ybarra

  refused to have an MRI unless he was completely sedated.

         Ybarra filed grievances regarding his back pain, the denial of general

  sedation during, and the resulting delay or denial of surgery. Defendants Momi’i

  denied his first step grievance, Agaran denied his second step grievance, and

  Takenaka denied his third step grievance. Id. at #90-#92 (Counts V-VII). Ybarra

  alleges that HCF Warden Harrington is ultimately responsible for his pain and

  suffering because he knew or should have known about the denial of sedation and

  resulting delay in surgery through his overall supervision of the grievance process.

  Id. at #87 (Count II). Finally, Ybarra wrote DPS Corrections Health Administrator

  Dr. Mee, to inform “her of the lack of adequate medical care” that he allegedly



         5
         Ybarra released his medical records to HCF, including previous MRI scans, from Dr.
  Graham and from The Queen’s Medical Center (“QMC”).

                                               5
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 6 of 21             PageID #: 111




  received at HCF, but she did not respond. Id. at #11 (Count I).

        Ybarra alleges that Dr. Mee, Warden Harrington, Dr. Hatakayama, Karraker,

  Momi’i, Agaran, and Takenaka violated the Eighth Amendment by failing to

  ensure he received sedation before having an MRI, which in turn, allegedly

  delayed surgery and caused him continuing pain and numbness in his left leg.

  B.    2013-2016 Claims: Counts VII-XIV

        Ybarra was assaulted on December 6, 2013, at OCCC. See id. at #95. When

  he transferred to HCF in April 2014, he was repeatedly treated for his injuries and

  back pain by Drs. Paderes, Chang, Toyama, Frauens,6 and NP Tanigawa. See id. at

  #93-#99. He alleges that they examined him, ordered x-rays, noted that he had no

  broken bones, prescribed him pain medication, and recommended MRIs, but did

  not prescribe full sedation for these scans. He received knee surgery, but

  apparently was never prescribed surgery for his back. He alleges that he became

  addicted to opioids during this time, although he previously said that he became an

  opioid addict after his release from HCF in 2016. See Mot., ECF No. 5, at #45. In

  2015 or 2016 Ybarra wrote former DPS Corrections Health Administrator Mun

  regarding this alleged lack of medical care. He also filed grievances, but says that

  former HCF Warden Espinda ignored them. Ybarra was paroled in April 2016.


        6
            Dr. Frauens is an orthopedic surgeon.

                                                    6
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 7 of 21              PageID #: 112




            Ybarra seeks “lifetime maintenance and medical bills for 3 areas of injury,”

  compensatory damages for “3 areas of injury,” punitive damages against each

  Defendant, and expungement of his felony record. Id. at #100.

                                     III. DISCUSSION

            To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

  right secured by the Constitution or laws of the United States was violated, and

  (2) that the alleged violation was committed by a person acting under color of state

  law. See West v. Atkins, 487 U.S. 42, 48 (1988).

            Section 1983 requires a connection or link between a defendant’s actions

  and the plaintiff’s alleged deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S.

  658, 692 (1978); Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976); May v.

  Enomoto, 633 F.2d 165, 167 (9th Cir. 1980). “A person ‘subjects’ another to the

  deprivation of a constitutional right, within the meaning of section 1983, if he does

  an affirmative act, participates in another’s affirmative acts or omits to perform an

  act which he is legally required to do that causes the deprivation of which

  complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Thus, a

  plaintiff must allege that he suffered a specific injury as a result of a particular

  defendant’s conduct and must affirmatively link that injury to the violation of his

  rights.


                                               7
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 8 of 21            PageID #: 113




  A.    Eighth Amendment Claims

        The Eighth Amendment prohibits the imposition of cruel and unusual

  punishment. Estelle v. Gamble, 429 U.S. 97, 102 (1976). A prison official violates

  the Eighth Amendment when he acts with “deliberate indifference” to the serious

  medical needs of an inmate. Farmer v. Brennan, 511 U.S. 825, 828 (1994). “To

  establish an Eighth Amendment violation, a plaintiff must satisfy both an objective

  standard—that the deprivation was serious enough to constitute cruel and unusual

  punishment—and a subjective standard—deliberate indifference.” Snow v.

  McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled on other grounds by

  Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014).

        To establish the first prong, “the plaintiff must show a serious medical need

  by demonstrating that failure to treat a prisoner’s condition could result in further

  significant injury or the unnecessary and wanton infliction of pain.” Jett v. Penner,

  439 F.3d 1091, 1096 (9th Cir. 2006) (internal quotations omitted). To satisfy the

  deliberate indifference prong, a plaintiff must show “(a) a purposeful act or failure

  to respond to a prisoner’s pain or possible medical need and (b) harm caused by the

  indifference.” Id. “Indifference may appear when prison officials deny, delay or

  intentionally interfere with medical treatment, or it may be shown by the way in

  which prison physicians provide medical care.” Id. (internal quotations omitted).


                                             8
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 9 of 21          PageID #: 114




        “Deliberate indifference is a high legal standard.” Hamby v. Hammond, 821

  F.3d 1085, 1092 (9th Cir. 2016) (citing Toguchi v. Chung, 391 F.3d 1051, 1060

  (9th Cir. 2004)). Inadvertent failures to provide adequate medical care, negligence,

  medical malpractice, delays in providing care (without more), and differences of

  opinion over what medical treatment or course of care is proper, are insufficient to

  constitute an Eighth Amendment violation. Gamble, 429 U.S. at 105-07; Sanchez

  v. Vild, 891 F.2d 240, 242 (9th Cir. 1989); Shapley v. Nev. Bd. of State Prison

  Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985).

        1.     Dr. Hatakayama and Karraker

        Ybarra’s severe pain required medical attention from numerous physicians

  and nurses, which is sufficient to state an objectively serious medical need. See

  McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on other

  grounds by WMX Technologies, Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997).

  Ybarra fails to allege sufficient facts demonstrating that Dr. Hatakayama or

  Karraker acted with “deliberate indifference” to his serious medical needs,

  however. See Erickson v. Pardus, 551 U.S. 89, 90 (2007).

        Karraker allegedly denied Ybarra sedation for the MRI and failed to offer

  him an “open” MRI scan to alleviate his anxiety. Ybarra does not allege that

  Karraker, as a nurse, had the independent authority to order such sedation, or that


                                            9
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 10 of 21               PageID #:
                                    115



 she purposely countermanded Dr. Hatakayama’s instructions for such sedation.

 Nor does Ybarra state that an open MRI scanner was available and Karraker denied

 it. Rather, Ybarra only says that he refused an MRI because Karraker would not

 sedate him. This is insufficient to state a claim for deliberate indifference against

 her.

        Dr. Hatakayama examined Ybarra at least three times, reviewed his medical

 records from QMC, Dr. Graham, and HCF, treated his pain, knew of Ybarra’s

 susceptibility to opioid addiction and claustrophobia, and nonetheless ordered MRI

 scans without prescribing him general sedation. In light of Ybarra’s repeated

 statements that he is susceptible or is currently addicted to opioids, and his

 previous medical history at HCF showing that five other doctors had withheld such

 sedation, suggests that Dr. Hatakayama decided that general anesthesia was not

 indicated for Ybarra. Although Ybarra clearly disagrees with this decision, as

 alleged in the FAC, this represents a difference of opinion between Ybarra and

 Dr. Hatakayama, which is not actionable under the Eighth Amendment. See Snow,

 681 F.3d at 987.

        Moreover, Ybarra does not state that Dr. Graham, Dr. Hatakayama, or any

 other physician that he names told him that he required surgery. Rather, he states

 that Dr. Graham wanted a recent MRI to determine whether surgery was necessary,


                                           10
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 11 of 21            PageID #:
                                    116



 and Dr. Hatakayama prescribed this procedure at HCF. “To show deliberate

 indifference, the plaintiff ‘must show that the course of treatment the doctors chose

 was medically unacceptable under the circumstances’ and that the defendants

 ‘chose this course in conscious disregard of an excessive risk to the plaintiff’s

 health.’” Id. at 988 (quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th

 Cir.1996)). Standing alone, Ybarra fails to state facts that Dr. Hatakayama acted

 with deliberate indifference to his serious medical needs.

       Ybarra’s Eighth Amendment claims against Dr. Hatakayama and Karraker in

 Counts III and IV, fail to state a claim and are DISMISSED again without

 prejudice

       2.     Drs. Paderes, Chang, Toyama, Frauens, and NP Tanigawa

       Ybarra alleges that Drs. Paderes, Chang, Toyama, Frauens, and NP

 Tanigawa failed to provide him adequate medical care for his back injury in 2014-

 2016. Ybarra again fails to allege facts that plausibly suggest that these

 Defendants were deliberately indifferent to his injuries. Rather, Ybarra alleges that

 four physicians, including an orthopedist, and a nurse practitioner, regularly

 examined him, prescribed him pain medication, took x-rays, and approved at least

 one surgery. These facts do not show that these Defendants were “subjectively

 aware that serious harm [was] likely to result from a failure to provide” him a


                                           11
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 12 of 21                PageID #:
                                    117



 general anesthetic during an MRI scan to determine whether surgery would be

 beneficial. Gibson v. Cty. of Washoe, Nev., 290 F.3d 1175, 1193 (9th Cir. 2002).

 Instead, it appears that Ybarra disagreed with these four physicians’ decisions

 declining to authorize general anesthesia before an MRI.

       Ybarra fails to state a colorable Eighth Amendment claim against Drs.

 Paderes, Chang, Toyama, Frauens, and NP Tanigawa and these claims are

 DISMISSED again with leave granted to amend.

       3.     Supervisory Liability: DPS Health Administrators Dr. Mee and
              Mun, and HCF Wardens Harrington and Espinda

       “Vicarious liability is inapplicable to . . . § 1983 suits, [and] a plaintiff must

 plead that each Government-official defendant, through [his] own individual

 actions, has violated the Constitution,” to plead a plausible claim for relief. Iqbal,

 556 U.S. at 676; Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013) (holding

 supervisor is liable under § 1983 only on a showing of personal involvement in the

 constitutional deprivation or “a sufficient causal connection between the

 supervisor’s wrongful conduct and the constitutional violation). “Each

 Government official, his or her title notwithstanding, is only liable for his or her

 own misconduct.” Iqbal, 556 U.S. at 677. That is, supervisory officials “cannot be

 held liable unless they themselves” violate a constitutional right. Id. at 683.

       Supervisors “can be held liable for: 1) their own culpable action or inaction

                                            12
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 13 of 21             PageID #:
                                    118



 in the training, supervision, or control of subordinates; 2) their acquiescence in the

 constitutional deprivation of which a complaint is made; or 3) for conduct that

 showed a reckless or callous indifference to the rights of others.” Edgerly v. City

 & Cty. of S.F., 599 F.3d 946, 961-62 (9th Cir. 2010) (citing Cunningham v. Gates,

 229 F.3d 1271, 1292 (9th Cir. 2000)). A plaintiff can state a claim by showing that

 the supervisor “participated in or directed the violations, or knew of the violations

 and failed to act to prevent them,” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.

 1989), or implemented “a policy so deficient that the policy itself is a repudiation

 of constitutional rights and is the moving force of the constitutional violation.”

 Redman v. Cty. of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991); see Jeffers v.

 Gomez, 267 F.3d 895, 917 (9th Cir. 2001).

       Although Ybarra wrote DPS Health Administrators Dr. Mee and Mun about

 the alleged denial of surgery or other medical care, he does not explain what role

 they played in Drs. Hatakayama, Paderes, Chang, Toyama, Frauens, NP

 Tanigawa’s and Karraker’s decisions regarding Ybarra’s medical care, need for

 general sedation during an MRI, or need for surgery. He does not allege that they

 failed to train these medical providers or instituted an unconstitutional policy that

 prevented them from providing Ybarra medical care. “[A] defendant may not be

 held liable under § 1983 merely because [they] had certain job responsibilities.”


                                           13
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 14 of 21             PageID #:
                                    119



 Hernandez v. Aranas, 2020 WL 569347, at *4 (D. Nev. Feb. 4, 2020) (citing Starr

 v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)).

        Ybarra alleges that Warden Harrington “is responsible for systamatic [sic]

 lapses in the screening of my grievances, even if he delegates certain of these

 administrative responsibilities elsewhere, he is still responsible.” FAC, ECF No. 8

 at #87. He suggests the same claim against ex-Warden Espinda, but alleges even

 less in support of this allegation. Id. at #94. An individual’s “general

 responsibility for supervising the operations of a prison is insufficient to establish

 personal involvement.” Ouzts v. Cummins, 825 F.2d 1276, 1277 (8th Cir. 1987).

 Ybarra points to no policy or procedure that Harrington or Espinda implemented

 that unconstitutionally denied him medical care.

       Ybarra fails to allege sufficient facts showing that Dr. Mee, Mun,

 Harrington, or Espinda are personally liable for his claims. See Iqbal, 556 U.S. at

 676-77; Jones v. Comty. Redev. Agency of City of Los Angeles, 733 F.2d 646, 649

 (9th Cir. 1984) (even pro se plaintiff must “allege with at least some degree of

 particularity overt acts which defendants engaged in” to state claim). As such,

 Ybarra’s supervisor liability claims against Dr. Mee, Mun, Harrington, and

 Espinda are DISMISSED with prejudice because granting further leave to amend

 appears futile.


                                           14
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 15 of 21            PageID #:
                                    120



 B.    Due Process: Grievances

       Ybarra alleges again that Defendants Momi’i, Agaran, and Takenaka

 violated his rights to due process when they denied his grievances and appeals in

 2019 regarding the alleged denial of surgery, and alleges that Wardens Harrington

 and Espinda failed to properly monitor the HCF grievance process.

       To the extent that Ybarra alleges that Harrington or Espinda failed to prevent

 or investigate allegedly systematic problems with HCF’s grievance procedures or

 policies, he has no constitutional right to a prison grievance system. See Ramirez

 v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003); Mann v. Adams, 855 F.2d 639, 640

 (9th Cir. 1988). And alleged violations of a state procedure do not give rise to

 § 1983 claims. Silva v. Gregoire, 2007 WL 1814073 at *6 (W.D. Wash. 2007).

       Moreover, simply “[r]uling against a prisoner on an administrative

 complaint does not cause or contribute to the violation.” George v. Smith, 507

 F.3d 605, 609-10 (7th Cir. 2007) (“A guard who stands and watches while another

 guard beats a prisoner violates the Constitution; a guard who rejects an

 administrative complaint about a completed act of misconduct does not.”); see also

 Ramirez, 334 F.3d at 860 (holding improper processing of a prisoner’s grievances

 or appeals is insufficient for § 1983 liability); Shallowhorn v. Molina, 572 F.

 App’x 545, 547 (9th Cir. 2014) (affirming dismissal of claims against defendants


                                          15
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 16 of 21           PageID #:
                                    121



 who “were only involved in the appeals process”) (citing Ramirez, 334 F.3d at

 860).

         Ybarra’s due process claims against Momi’i, Agaran, Takenaka, Harrington,

 and Espinda are DISMISSED with prejudice because granting further leave to

 amend appears futile.

                         IV. STATUTE OF LIMITATION

         When the Court dismissed Ybarra’s original Complaint with leave to amend,

 it also denied his “Motion for Court to Allow Counts 8 through 14 to be Heard

 when Statute of Limitation has Expired.” Mot., ECF No. 5. Ybarra argued that

 any statute of limitation on his claims should be equitably tolled, because he

 became addicted to opioids when he was released from HCF in 2016. See Order,

 ECF No. 7 at #72;




                                          16
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 17 of 21             PageID #:
                                    122



       The Court provided Ybarra the applicable legal standards regarding the

 applicable statute of limitation, and notified him that if he elected to amend his

 pleadings he should address the issue in light of those. Id. (explaining that Hawaii

 Revised Statutes § 657-7, provides two-year statute of limitation for federal civil

 rights claims in Hawaii) (citing Butler v. Nat’l Cmty. Renaissance of Cal., 766 F.3d

 1191, 1198 (9th Cir. 2014) and Pele Defense Fund v. Paty, 73 Haw 578, 597-98

 (1992)). Ybarra was notified, however, that “‘federal law determines when a civil

 rights claim accrues.’” See id., (quoting Azer v. Connell, 306 F.3d 930, 936 (9th

 Cir. 2002) and Morales v. City of L.A., 214 F.3d 1151, 1153-54 (9th Cir. 2000)).

 And that, under federal law, “a claim accrues when the plaintiff knows or should

 know of the injury that is the basis of the cause of action.” Douglas v. Noelle, 567

 F.3d 1103, 1109 (9th Cir. 2009). Ybarra was informed that it appeared that all of

 his claims accrued in 2015, when he began grieving the alleged denial of surgery.

 See id. at #73 and n.8.

       The Court further explained that, although HRS § 657-13 tolls the limitation

 for prisoners who are incarcerated for a term less than life, Ybarra was not

 incarcerated between April 2016 and April 2019, and it does not toll suits against




                                           17
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 18 of 21                             PageID #:
                                    123



 prison officials.7

        Finally, Ybarra was informed that equitable tolling can “prevent the unjust

 technical forfeiture of causes of action, where the defendant would suffer no

 prejudice,” Jones v. Blanas, 393 F.3d 918, 928 (9th Cir. 2004), but such tolling is

 appropriate only where there is “timely notice, [lack] of prejudice to the defendant,

 and reasonable and good faith conduct on the part of the plaintiff,” Donoghue v.

 Orange Cty., 848 F.2d 926, 931 (9th Cir. 1987) (citation omitted). In Hawaii,

 equitable tolling applies if the plaintiff demonstrates “(1) that he . . . has been

 pursuing his right diligently, and (2) that some extraordinary circumstance stood in

 his way.” Office of Hawaiian Affairs v. State, 133 P.3d 767, 789, 110 Haw. 338,

 360,(2006) (citations and internal quotation marks omitted). Extraordinary



        7
            Section 657-13 states:

        If any person entitled to bring any action specified in this part (excepting actions
        against the sheriff, chief of police, or other officers) is, at the time the cause of
        action accrued, either:

        (1) Within the age of eighteen years;
        (2) Insane; or
        (3) Imprisoned on a criminal charge, or in execution under the sentence of a
        criminal court for a term less than the person's natural life;

        such person shall be at liberty to bring such actions within the respective times
        limited in this part, after the disability is removed or at any time while the
        disability exists.

 HRS § 657-13 (West)

                                                  18
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 19 of 21                PageID #:
                                    124



 circumstances are circumstances beyond the control of the complainant that make

 it impossible to file a complaint within the statute of limitation. Id.

       Ybarra ignored the Court’s instructions to address this issue in the FAC. In

 light of Ybarra’s ability to grieve his claims at HCF in 2015-2016, his release from

 prison for three years, his filing immediate grievances when he returned to HCF in

 2019, his admission that he was seeing a private neurosurgeon while on parole, and

 his filing two federal actions in 2020 while incarcerated and allegedly addicted to

 opioids,8 it does not appear that his addiction was an extraordinary condition that

 prevented him from diligently pursuing his claims since 2015.

       IF Ybarra elects to file a second amended pleading, he is ORDERED TO

 SHOW CAUSE in writing why he is otherwise entitled to equitable tolling and

 why his claims are not all barred by the applicable statute of limitation.



                                 V. LEAVE TO AMEND

       The First Amended Complaint is DISMISSED with leave granted to amend

 consistent with this Order on or before October 5, 2020. If Ybarra elects to file an

 amended pleading he must cure the deficiencies in those claims that are dismissed

 without prejudice. He may not expand his claims, add new claims without


       8
           Ybarra filed Ybarra v. Mee, No. 1:20-cv-00079 JMS-KJM, on 02/18/2020.

                                              19
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 20 of 21           PageID #:
                                    125



 explanation how they relate to his original claims, and link all claims to named

 Defendants. Ybarra may not reallege claims dismissed herein with prejudice.

       Ybarra must comply with the Federal Rules of Civil Procedure and the Local

 Rules for the District of Hawaii. An amended pleading must be submitted on the

 court’s prisoner civil rights form; it supersedes all preceding complaints. See

 Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015);

 LR99.7.10. Defendants not renamed and claims not realleged will be deemed

 voluntarily dismissed. See Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir.

 2012) (en banc).

                                VI. CONCLUSION

       (1) The First Amended Complaint is DISMISSED pursuant to 28 U.S.C.

 §§ 1915(e)(2) & 1915A(b)(1) for Ybarra’s failure to state a colorable claim for

 relief. Specifically, Ybarra’s claims alleged against Defendants Dr. Caroline Mee,

 Wesley Mun, Warden Scott Harrington, former Warden Nolan Espinda, Marieta

 Momi`i, Tina Agaran, and Gavin Takenaka are DISMISSED WITH PREJUDICE.

       Ybarra’s claims alleged against Defendants Dr. Deane Hatakayama, Debra

 Karraker, Dr. Sisar Paderes, Dr. Miriam Chang, Dr. Barney Toyama, Dr. John

 Frauens, and Courtney Tanigawa are DISMISSED WITHOUT PREJUDICE, and

 leave granted to amend.


                                          20
Case 1:20-cv-00167-LEK-WRP Document 10 Filed 08/10/20 Page 21 of 21                                           PageID #:
                                    126



          (2) Ybarra may file an amended pleading on or before October 5, 2020.

 Failure to file a timely amended pleading that cures the deficiencies in the

 Complaint will likely result in automatic dismissal of this action without further

 notice and Ybarra may incur a strike pursuant to 28 U.S.C. § 1915(g).

          (3) Ybarra is ORDERED TO SHOW CAUSE on or before October 5, 2020,

 explaining why his claims are not time-barred.

          (4) The Clerk is DIRECTED to send Ybarra a prisoner civil rights

 complaint form so that he may comply with the directions of this Order.

          IT IS SO ORDERED.

          DATED: Honolulu, Hawaii, August 10, 2020.



                                                        /s/ Leslie E. Kobayashi
                                                        Leslie E. Kobayashi
                                                        United States District Judge




 Ybarra v. Mee, et al., No. 1:20-cv-00167 LEK-WRP; /Scrng ‘20 Ybarra 20-167 lek (dsm FAC 8A grievs spvr liab SOL)




                                                           21
